DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrett et al. (US 9,784,338) in view of Marcarelli (US 5,497,818).
In regard to claim 1, Parrett et al. discloses a system for providing access to one or more adapters, comprising: 
a. an elongated wire 12 (Examiner interprets as the wire 12 is elongated before it forms a loop); and 
b. one or more adapters 16, 18, 20, 22, 24 connected with respect to the wire 12; 
wherein the wire 12 is secured to a cable 28 by a coupler 30.

	Marcarelli teaches the wire 12 defines a loop 36 that is configured and dimensionally controlled to encircle an attachment loop grommet 28, and wherein the wire loop 36 is fixed by a coupler 40 that is applied to an overlapping region 38 of the wire 12.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Parrett et al. by constructing a wire loop as taught by Marcarelli in order to conveniently control the movement of the wire.

In regard to claim 2, Parrett et al. discloses the one or more adapters 16, 18, 20, 22, 24 are selected from the group consisting of a DVI-D to HDMI adapter, a Micro-HDMI to HDMI adapter, a Mini- HDMI to HDMI adapter, a Mini-DisplayPort to HDMI adapter, a DisplayPort to HDMI adapter, a VGA to HDMI adapter, a MHL to HDMI adapter, a USB to HDMI adapter, and combinations thereof (see figures 5A, 5B, 5C, 5D, 5E and 6).

In regard to claim 3, Parrett et al. does not disclose the one or more adapters include identifying indicia.
Official Notice is taken that both the concept and the advantages of providing an adapter which include identifying indicia are well known and expected in the art (US 20170149177 A1, para. [0061]).

In regard to claim 4, Parrett et al. does not disclose the identifying indicia include color indicia.


In regard to claim 5, Parrett et al. discloses the one or more adapters 16, 18, 20, 22, 24 are movably mounted with respect to the wire or cable.

In regard to claim 6, Parrett et al. discloses the one or more adapters 16, 18, 20, 22, 24 are connected with respect to the wire 12 or cable with an attachment mechanism that includes an eyelet 26 with an aperture that extends therethrough (see figures 5A, 5B, 5C, 5D, 5E).

In regard to claim 7, Parrett et al. discloses the movement of the one or more adapters 16, 18, 20, 22, 24 is limited by (i) a first stop (see illustrated drawing below) or the coupler securing the wire loop, and (ii) a second stop (see illustrated drawing below) located adjacent to a free end of the wire 12. 

In regard to claim 9, Parrett et al. discloses the one or more adapters comprises one adapter or more than one adapters.

[AltContent: textbox (2nd stop)][AltContent: arrow][AltContent: textbox (1st stop)][AltContent: arrow]
    PNG
    media_image1.png
    369
    443
    media_image1.png
    Greyscale


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrett et al. and Marcarelli as applied to claim 1 above, and further in view of Liu (US 2017/0058569 A1).
In regard to claim 8, Parrett et al. as modified by Marcarelli does not disclose a pull-tab positioned at a free end of the wire.
	Liu discloses a pull-tab (see illustrated drawing below) positioned at a free end (adjacent 3) of the wire 1 for handling or labeling the adaptor ring set.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the invention of Parrett et al. as modify by Marcarelli by constructing a pull tab as disclosed by Liu in order to conveniently control the movement of the ring set.
[AltContent: textbox (Pull tag)][AltContent: arrow]
    PNG
    media_image2.png
    397
    542
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10, 11, 14-16, 18-20, 23-25, 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parrett et al..
In regard to claim 10, Parrett et al. discloses a system for providing access to one or more adapters, comprising:
a. an elongated wire 12 (Examiner interprets as the wire 12 is elongated before it forms a loop);
b. one or more adapters 16, 18, 20, 22, 24 connected with respect to the wire 12; and
c. a ring (32+34, see fig. 3D) that includes a tab extension 36 that defines an aperture 46, 48;
wherein the wire 12 defines a loop through the aperture 46, 48 defined by the tab extension 36, and wherein the wire loop is fixed by a coupler 30 that is applied to an overlapping region of the wire 12.

In regard to claim 11, Parrett et al. discloses the one or more adapters 16, 18, 20, 22, 24 are selected from the group consisting of a DVI-D to HDMI adapter, a Micro-HDMI to HDMI adapter, a Mini-HDMI to HDMI adapter, a Mini-DisplayPort to HDMI adapter, a DisplayPort to HDMI adapter, a VGA to HDMI adapter, a MHL to HDMI adapter, a USB to HDMI adapter, and combinations thereof (see figures 5A, 5B, 5C, 5D, 5E and 6).

In regard to claim 14, Parrett et al. discloses the one or more adapters 16, 18, 20, 22, 24 are movably mounted with respect to the wire or cable.

In regard to claim 15, Parrett et al. discloses the one or more adapters 16, 18, 20, 22, 24 are connected with respect to the wire 12 or cable with an attachment mechanism that includes an eyelet 26 with an aperture that extends therethrough (see figures 5A, 5B, 5C, 5D, 5E).



In regard to claim 18, Parrett et al. discloses the one or more adapters comprises one adapter or more than one adapters.

In regard to claim 19, Parrett et al. discloses a system for providing access to one or more adapters, comprising:
a. an elongated wire 12 (Examiner interprets as the wire 12 is elongated before it forms a loop);
b. one or more adapters 16, 18, 20, 22, 24 connected with respect to the wire 12; and
c. a ring (32+34, see fig. 3D) that includes a tab extension 36;
wherein the wire 12 is fixedly attached to the tab extension 36 of the ring to define a subassembly.

In regard to claim 20, Parrett et al. discloses the one or more adapters 16, 18, 20, 22, 24 are selected from the group consisting of a DVI-D to HDMI adapter, a Micro-HDMI to HDMI adapter, a Mini-HDMI to HDMI adapter, a Mini-DisplayPort to HDMI adapter, a DisplayPort to HDMI adapter, a VGA to HDMI adapter, a MHL to HDMI adapter, a USB to HDMI adapter, and combinations thereof (see figures 5A, 5B, 5C, 5D, 5E and 6).

In regard to claim 23, Parrett et al. discloses the one or more adapters 16, 18, 20, 22, 24 are movably mounted with respect to the wire or cable.



In regard to claim 25, Parrett et al. discloses the movement of the one or more adapters 16, 18, 20, 22, 24 is limited by (i) a first stop (see illustrated drawing above) or the coupler securing the wire loop, and (ii) a second stop (see illustrated drawing below) located adjacent to a free end of the wire 12. 

In regard to claim 27, Parrett et al. discloses the one or more adapters comprises one adapter or more than one adapters.

In regard to claim 28, Parrett et al. discloses a cable 28 and wherein the wire 12 is movably mounted with respect to the cable 28 (col. 4, lines 4-7).

In regard to claim 29, Parrett et al. discloses movement of the wire 12 relative to the cable 28 is limited by a coupler/stop 50.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 12, 13, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrett et al..
	In regard to claim 12, Parrett et al. does not disclose the one or more adapters include identifying indicia.
Official Notice is taken that both the concept and the advantages of providing an adapter which include identifying indicia are well known and expected in the art (US 20170149177 A1, para. [0061]).

In regard to claim 13, Parrett et al. does not disclose the identifying indicia include color indicia.
Official Notice is taken that both the concept and the advantages of providing an adapter which include color indicia are well known and expected in the art (US 20170149177 A1, para. [0061]).

	In regard to claim 21, Parrett et al. does not disclose the one or more adapters include identifying indicia.
Official Notice is taken that both the concept and the advantages of providing an adapter which include identifying indicia are well known and expected in the art (US 20170149177 A1, para. [0061]).

In regard to claim 22, Parrett et al. does not disclose the identifying indicia include color indicia.
.

Claims 17, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrett et al. in view of Liu (US 2017/0058569 A1).
In regard to claims 17, 26, Parrett et al. does not disclose a pull-tab positioned at a free end of the wire.
	Liu discloses a pull-tab (see illustrated drawing below) positioned at a free end (adjacent 3) of the wire 1 for handling or labeling the adaptor ring set.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Parrett et al. by constructing a pull tab as disclosed by Liu in order to conveniently control the movement of the ring set.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
1/25/2022

/THO D TA/Primary Examiner, Art Unit 2831